DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  in paragraph [00140] of the substitute specification, the status of copending application 15/377,783 should be updated as “U.S. Patent No. 10,807,154” instead of “now abandoned”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and (rejoined) claims 21-44 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, the limitation “to form a ceramic mold” is unclear, since the preamble of the claim was amended to delete the term “partial” and thus now recites “A ceramic casting mold”.  In this instance, it is believed that “to form a the ceramic casting mold” to obtain both antecedent basis and additional clarity.
With regard to independent claim 21, the limitation “core-shell mold” is unclear, since its relation to the preamble “A ceramic casting mold” is not explicitly set forth.  In this instance, it is believed that clarifying language, such as (but not necessarily limited to) “of the ceramic casting mold” should be added after “core-shell mold” for clarity.
Claim 22 recites the limitation "the integrated core-shell mold" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the integrated core-shell mold” with either “the core-shell mold” or “the monolithic, one piece core-shell mold” to obtain proper antecedent basis with “a monolithic, one piece core-shell mold” in the last line of independent claim 21.
Claim 25 recites the limitation "the cavity" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the cavity” with “the at least one cavity” to obtain proper antecedent basis with “at least one cavity” in the 2nd line of independent claim 21.
Claim 26 recites the limitation "the integrated core-shell mold" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the integrated core-shell mold” with either “the core-shell mold” or “the monolithic, one piece core-shell mold” to obtain proper antecedent basis with “a monolithic, one piece core-shell mold” in the last line of independent claim 21.
Claim 27 recites the limitation "the cavity" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to nd line of independent claim 21.
Claim 28 recites the limitation "at least one standoff feature" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “at least one standoff feature” with “the at least one standoff feature” to obtain proper antecedent basis with “at least one standoff feature” in the 2nd line of claim 27.
Claim 29 recites the limitation "the at least one bumper or pin" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the at least one bumper or pin” with “the bumper or pin” to obtain proper antecedent basis with “a bumper or pin” in the 2nd line of claim 28.
Claim 29 recites the limitation "the second core portion" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 29 recites the limitation "the second shell portion" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 35 recites the limitation "at least one filament" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “at least one filament” with “the at least one filament” to obtain proper antecedent basis with “at least one standoff feature” in the 6th line of independent claim 21.
th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the cavity” with “the at least one cavity” to obtain proper antecedent basis with “at least one cavity” in the 2nd line of independent claim 21.
Claim 40 recites the limitation "the cavity" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the cavity” with “the at least one cavity” to obtain proper antecedent basis with “at least one cavity” in the 2nd line of independent claim 21.
With regard to claim 42, the limitation “at least 60% to at least about 90%” is unclear, since “at least about 90% would include values higher that 90% and thus not fall within the range of 60% to about 90%.  In this instance, it is suggested to delete “at least” before “about 90%” for clarity.

Allowable Subject Matter
Claims 1-9, 21-44, and 46-48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the ceramic casting molds (of independent claims 1 and 21), wherein the first core portion and the first shell portion are monolithically linked together with filaments, and the second core portion and the second shell portion are monolithically linked together with filaments, in which the .

Response to Arguments
The examiner acknowledges the applicants’ amendment, substitute specification, and replacement drawing sheets, all of which were received by the USPTO on September 7, 2021.  In addition, four Information Disclosure Statements were reviewed by the examiner.  The Information Disclosure Statement dated October 19, 2021, as well as one of the three copies of the Information Disclosure Statement dated March 8, 2021, were considered and initialed (and copies are provided with this Office Action), with the other two copies being duplicates (and thus have an “X” over the pages to show that these copies were not considered due to being in duplicate).  The replacement drawing sheets overcome the prior objections to the drawings.  With the exception of the error in paragraph [00140] (see above section 1), the substitute specification overcomes the prior objections to the specification.  The amendment also overcomes the prior objection to the abstract, as well as the prior 35 USC 112(b) rejections.  However, new 35 USC 112(b) rejections are applied in above section 3, 

Applicants’ arguments with respect to claims 1-9, 21-44, and 46-48 have been considered but are moot because the new grounds of rejection are 35 USC 112(b) rejections that resulted from the amendments to independent claim 1, as well as the rejoinder of claims 21-44 and 46-48 that were previously not under consideration for review of any existing 35 USC 112(b) rejections in the withdrawn claims.

Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 21, 2021